Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Howard Hines appeals the district court’s order dismissing his complaint seeking injunctive relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hines v. Maryland, No. 8:10-cv-01260-PJM, 2010 WL 4273916 (D. Md. filed Oct. 27, 2010 & entered Oct. 28, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.